EXHIBIT Kite Realty Group TrustInvestor PresentationInformation as of December 31, 2009 2 §Stable Operating Portfolio §55 Operating Properties in 9 states §91% leased §Diverse tenant base §5 mile demographics:Population 120,000; Average HHI $83,000 §Increased Leasing Productivity §300,000 square feet of leases executed in Q4 2009 §700,000 square feet of leases executed in CY 2009 §14 Jr. Anchor new leases and renewals completed in 2009 §Proven Debt Management §No remaining 2010 debt maturities §$300 million of property refinancings and extensions since 3Q 2008 §Of the 2011 maturities, only 2 are CMBS loans totaling $20 million §82% of maturities through 2012 held by relationship lenders §Mitigating Development Exposure §Only two developments under construction - combined 73% leased §Executed Whole Foods lease at Cobblestone Plaza in Florida §Rent commencements 2010-2011 §Reduced development as % of gross RE assets 1800 bps since 12/07 Information as of December 31, 2009 COMPANY OVERVIEW 3 §Rent commencement on executed Jr anchor leases §Jr anchor leases in negotiation §Return to normal small shop occupancy §Execute on the redevelopment pipeline §Complete the current development pipeline §Shadow pipeline potential §Joint venture capital GROWTH SOURCES 4 §We have made a concerted effort to improve the quality and predictability ofour FFO stream. Real
